Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Buck (Reg. No. 62,649) on March 22, 2021.

The application has been amended as follows: 
- - 3. (Currently Amended) The hydraulic device of claim 1, wherein the cavity is further defined by the rotor and is configured to allow the hydraulic fluid to be disposed radially outward of at least a portion of the at least one of the plurality of roller vanes when the at least one of the plurality of roller vanes is transiting the port. - -
- - 5. (Currently Amended) The hydraulic device of claim 1, wherein the cavity extends along an inner circumference of the ring for a distance sufficient to accommodate at least two of the plurality of vanes when the at least two of the plurality of roller vanes are transitioning the port.  - -
a vane pocket and the roller.  - -
- - 11. (Currently Amended) A hydraulic device comprising: 
a side plate defining at least a portion of a port and a rail, the rail disposed within the port; 
a rotor disposed for rotation about an axis and disposed axial to and adjacent the side plate; 
a plurality of roller vanes configured to extend from the rotor, wherein each of the plurality of roller vanes have a roller received in a vane pocket [[
a ring disposed at least partially around the rotor, the ring and rotor in communication with the port for egress of the hydraulic fluid from a chamber adjacent the rotor, wherein the chamber is positioned between the rotor and the ring, wherein the ring defines a cavity adjacent to and in communication with the port, wherein the cavity is positioned radially outward of and in communication with the chamber and the cavity is disposed radially outward of the plurality of roller vanes; 
wherein the rail is positioned axial [[of]] and adjacent to the rotor, wherein the rail has a chamfered surface positioned radially inward of the outer radial end of each of the plurality of roller vanes, and wherein the rail is configured to provide an axial stop for the roller of each of the roller vanes.  - - 
- - 13. (Currently Amended) The hydraulic device of claim 11, wherein the cavity is configured to allow the hydraulic fluid to be disposed radially outward of at least a roller vanes when the at least one of the plurality of roller vanes is transiting the port. - -  
- - 15. (Currently Amended) The hydraulic device of claim 11, wherein the cavity extends along an inner circumference of the ring for a distance sufficient to accommodate at least two of the plurality of roller vanes when the at least two of the plurality of roller vanes are transitioning the port.  - - 
- - 18. (Currently Amended) The hydraulic device of claim 17, wherein the one or more passages are disposed radially inward of the vane pocket [[the roller.  - -
- - 19. (Currently Amended) A hydraulic device comprising: 
a rotor disposed for rotation about an axis; 
a plurality of roller vanes configured to extend from the rotor, wherein the plurality of roller vanes have a roller received in a vane pocket [[
a side plate disposed axial to and adjacent the rotor, the side plate defining at least a portion of a port and a rail, wherein the rail disposed within the port axial to and adjacent the rotor, wherein the rail has a chamfered surface positioned radially inward of the outer radial end of each of the plurality of roller vanes, wherein the rail is configured to provide an axial stop for the roller of each of the roller vanes; and 
a ring disposed at least partially around the rotor, the ring and rotor in communication with the port for egress of the hydraulic fluid from a chamber adjacent the rotor, wherein the chamber is positioned between the rotor and the ring, wherein the ring defines a cavity adjacent to and in communication with the port, wherein the cavity 
Drawings
The drawings were received on February 26, 2021.  These drawings are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the hydraulic device as claimed in Independent claim 1 including specifically a rail disposed within the port axial to and adjacent the rotor, wherein the rail has a chamfered surface positioned radially inward of a tip of each of the plurality of roller vanes, and wherein the rail is configured to provide an axial stop for the roller of each of the plurality of roller vanes is not shown or rendered obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the hydraulic device as claimed in Independent claim 11 including specifically the rail is positioned axial and adjacent to the rotor, wherein the rail has a chamfered surface positioned radially inward of the outer radial end of each of the plurality of roller vanes, and wherein the rail is configured to provide an axial stop for the roller of each of the roller vanes is not shown or rendered obvious over the prior art of record.  
The following is an examiner’s statement of reasons for allowance: the hydraulic device as claimed in Independent claim 19 including specifically the rail has a chamfered surface positioned radially inward of the outer radial end of each of the plurality of roller vanes, wherein the rail is configured to provide an axial stop for the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s amendments and arguments, see Pages 10-11, filed February 26, 2021, with respect to the 103 rejections made in the Final Office Action have been fully considered and are persuasive.  The 103 rejections have been withdrawn. 
The amendment to the claims have resolved the drawing objections.  The drawing amendments are acceptable.
The 112(b) rejections are hereby withdrawn due to the amendments to the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965.  The examiner can normally be reached on M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746